DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2020 and 10/06/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 23 objected to because of the following informalities:  Ln.1 discloses “the apparatus according to claim 22”, it should be “the method according to claim 22”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 4, 5, 6, 7, 13, 16, 17, 18, 19, 23, and 25  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further See the following:
Claim 1 discloses “the candidate resource” it should be “a candidate resource”
Claims 4 discloses “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 5 discloses Ln. 2, “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 5 discloses Ln. 2, “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 6 discloses Ln. 2, “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 7 discloses Ln. 2, “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 13 discloses ln. 4 “the candidate resource” it should be “a candidate resource”.
Claim 16 discloses Ln.2 “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 17 discloses Ln.2 “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 18 discloses Ln.2 “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 19 discloses Ln.2 “a percentage of the candidate resource” it should be “the percentage of the candidate resource”.
Claim 23 discloses “the used percentage...”, “the used power...”, and “the used number of time” it should be “a used percentage...”, “a used number of power...”, and “a used number of time”.
Claim 25 discloses ln.4 “the candidate resource” it should be “a candidate resource”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 12, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200280961-A1 to Lee et al. from hereon Lee in view of US-20180175975-A1 to Um et al. from here on Um.

Regarding claim 1 Lee teaches an apparatus comprising: a processor that excludes resource from a resource set for packets transmission on sidelink (Fig. 47, 48) based on at least one of parameters which are determined according to a latency requirement for the packets (P. 290, Fig. 23 discloses P.521-522 discloses a UE which includes a processor that is configured to apply and operation based on rules that depend on parameters such as latency requirement.  P. 161 further discloses the exclusion of resources based on a transport resource selection procedure based on sensing operation.  For further clarification, Fig. 23, P. 290 discloses the UE performing reservation (exclusion) of resources for packet transmission on sidelink communication in this case V2x communication where P. 292 discloses the application of a rule for these resources), but does not teach...wherein, the parameters comprise a required 

UM teaches... wherein, the parameters comprise a required percentage of the candidate resource in the resource set (P.116 discloses a candidate group of resources described as Contiguous control channel elements which are a plurality of resource element groups which is monitored according within a search space as determined by the channel occupancy state as depicted on step S1110 P. 165 where the contention window is sized according to the channel occupancy state), maximum power threshold of interference signal, and maximum number of times for increasing power threshold of interference signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee by incorporating the teachings of Um because it allows an apparatus or method to allow the determination of contention window as a function of proportion improving overhead usage of the communication system using the NACK’s in HARQ responses (Um, Fig.12, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Lee and Um teach the apparatus according to claim 1, Lee teaches...wherein the parameters are further determined based on at least one of Channel 

Regarding claim 12 Lee and Um teach the apparatus according to claim 1, Lee teaches...wherein the parameters are preconfigured by a network equipment or a higher layer of the apparatus (P.148 discloses the network equipment describe as base station configures parameters.  Also P.151 further discloses base station informing the UE of the available resources for V2X communication).

Regarding claim 13 Lee teaches a method comprising: excluding resource from a resource set for packets transmission on sidelink based on at least one of parameters which are determined according to a latency requirement for the packets (P. 290, Fig. 23 discloses P.521-522 discloses a UE which includes a processor that is configured to apply and operation based on rules that depend on parameters such as latency requirement.  P. 161 further discloses the exclusion of resources based on a transport resource selection procedure based on sensing operation.  For further clarification, Fig. 23, P. 290 discloses the UE performing reservation (exclusion) of resources for packet transmission on sidelink communication in this case V2x communication where P. 292 discloses the application of a rule for these resources), but does not teach...wherein the parameters comprise a required percentage of the candidate resource in the resource set, maximum power threshold of interference signal, and maximum number of times for increasing power threshold of interference signal.

UM teaches... wherein, the parameters comprise a required percentage of the candidate resource in the resource set (P.116 discloses a candidate group of resources described as Contiguous control channel elements which are a plurality of resource element groups which is monitored according within a search space as determined by the channel occupancy state as depicted on step S1110 P. 165 where the contention window is sized according to the channel occupancy state), maximum power threshold of interference signal, and maximum number of times for increasing power threshold of interference signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee by incorporating the teachings of Um because it allows an apparatus or method to allow the determination of contention window as a function of proportion improving overhead usage of the communication system using the NACK’s in HARQ responses (Um, Fig.12, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 21 Lee and Um teach the method according to claim 13, Lee teaches...wherein the parameters are further determined based on at least one of Channel Busy Ratio and ProSe Per Packet Priority (P451 discloses parameters such as candidate resource, power threshold of interference signal or maximum number of times by channel busy ratio(P. 451, Lns. 20-27, or ProSe Per Packet Priority (PPP) (P.451, Lns 1-7).

Regarding claim 22 Lee and Um teach the method according to claim 13, Lee teaches...further comprises reporting at least one of the candidate resource (P. 273), but does not teach...a used percentage of the candidate resource in the resource set, a used power threshold of interference signal, a used number of times for increasing power threshold of interference signal and an index corresponding to a set of the determined parameters, to a higher layer.

UM teaches... a used percentage of the candidate resource in the resource set (P.116 discloses a candidate group of resources described as Contiguous control channel elements which are a plurality of resource element groups which is monitored according within a search space as determined by the channel occupancy state as depicted on step S1110 P. 165 where the contention window is sized according to the channel occupancy state, in addition to reporting the percent of candidate resources through the reporting procedure (P.141)), a used power threshold of interference signal, a used number of times for increasing power threshold of interference signal and an index corresponding to a set of the determined parameters, to a higher layer., maximum power threshold of interference signal, and maximum number of times for increasing power threshold of interference signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee by incorporating the teachings of Um because it allows an apparatus or method to allow the determination of contention window as 

Regarding claim 23 Lee and Um teach the apparatus according to claim 22, Lee teaches...further comprises setting transmission parameters, including at least one of Modulation and Coding Scheme (P.242), transmission power and number of retransmissions (P.191 and 229 illustrate retransmission based on parameters such as latency, by the higher layer based on at least one of the reported index (P.239 discloses a report index for SA period provided by higher layer), Um teaches...the used percentage of the candidate resource in the resource set (P.116 discloses a candidate group of resources described as Contiguous control channel elements which are a plurality of resource element groups which is monitored according within a search space as determined by the channel occupancy state as depicted on step S1110 P. 165 where the contention window is sized according to the channel occupancy state, in addition to reporting the percent of candidate resources through the reporting procedure (P.141)), the used power threshold of interference signal and the used number of times for increasing power threshold of interference signal.

Claims 4-7, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200280961-A1 to Lee et al. from hereon Lee and US-20180175975-A1 to Um et al. from here on Um in view of Lenovo, Motorola Mobility, "Discussion on latency reduction for V2X", R1-.

Regarding claim 4 Lee and Um teach the apparatus according to 1, but does not teach...wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal or the maximum number of times for increasing power threshold of interference signal is reached.

Lenovo teaches... wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal (Page 4, section 4, steps 1-3 discloses the power threshold of interference signal described as RSRP while the percentage has not been reached and until the percentage threshold has been reached) or the maximum number of times for increasing power threshold of interference signal is reached.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Um by incorporating the teachings of Lenovo because it allows an apparatus or method to allocate resources as the fast sensing is introduced and the required resources can be reduced allowing for reduction of threshold adjustment (Lenovo, Page 3, observation 2). The motivation is that by applying a well-known 

Regarding claim 5 Lee and Um teach the apparatus according to claim 1, but does not teach...wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the required percentage of the candidate resource in the resource set or the maximum number of times for increasing interference power threshold of signal is reached.

Lenovo teaches... wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal (Page 4, section 4, steps 1-3 discloses the power threshold of interference signal described as RSRP while the percentage has not been reached and until the percentage threshold has been reached) or the maximum number of times for increasing power threshold of interference signal is reached.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Um by incorporating the teachings of Lenovo because it allows an apparatus or method to allocate resources as the fast sensing is introduced and the required resources can be reduced allowing for reduction of threshold adjustment (Lenovo, Page 3, observation 2). The motivation is that by applying a well-known 

Regarding claim 6 Lee and Um teach the apparatus according to claim 1, but does not teach...wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the required percentage of the candidate resource in the resource set or the maximum power threshold of interference signal is reached.

Lenovo teaches... wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal is reached (Page 4, section 4, steps 1-3 discloses the power threshold of interference signal described as RSRP while the percentage has not been reached and until the percentage threshold has been reached).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Um by incorporating the teachings of Lenovo because it allows an apparatus or method to allocate resources as the fast sensing is introduced and the required resources can be reduced allowing for reduction of threshold adjustment (Lenovo, Page 3, observation 2). The motivation is that by applying a well-known 

Regarding claim 7 Lee and Um teach the apparatus according to claim 1, but does not teach...wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until one of the required percentage of the candidate resource in the resource set, the maximum power threshold of interference signal and/or the maximum number of times for increasing power threshold of interference signal is reached.

Lenovo teaches... wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal is reached (Page 4, section 4, steps 1-3 discloses the power threshold of interference signal described as RSRP while the percentage has not been reached and until the percentage threshold has been reached).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Um by incorporating the teachings of Lenovo because it allows an apparatus or method to allocate resources as the fast sensing is introduced and the required resources can be reduced allowing for reduction of threshold adjustment (Lenovo, Page 3, observation 2). The motivation is that by applying a well-known 

Regarding claim 16 Lee and Um teach the method according to claim 13, but does not teach...wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal or the maximum number of times for increasing power threshold of interference signal is reached.

Lenovo teaches... wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal (Page 4, section 4, steps 1-3 discloses the power threshold of interference signal described as RSRP while the percentage has not been reached and until the percentage threshold has been reached) or the maximum number of times for increasing power threshold of interference signal is reached.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Um by incorporating the teachings of Lenovo because it allows an apparatus or method to allocate resources as the fast sensing is introduced and the required resources can be reduced allowing for reduction of threshold adjustment (Lenovo, Page 3, observation 2). The motivation is that by applying a well-known 

Regarding claim 17 Lee and Um teach the method according to claim 13, but does not teach...wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the required percentage of the candidate resource in the resource set or the maximum number of times for increasing interference power threshold of signal is reached.

Lenovo teaches... wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal (Page 4, section 4, steps 1-3 discloses the power threshold of interference signal described as RSRP while the percentage has not been reached and until the percentage threshold has been reached) or the maximum number of times for increasing power threshold of interference signal is reached.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Um by incorporating the teachings of Lenovo because it allows an apparatus or method to allocate resources as the fast sensing is introduced and the required resources can be reduced allowing for reduction of threshold adjustment (Lenovo, Page 3, observation 2). The motivation is that by applying a well-known 

Regarding claim 18 Lee and Um teach the method according to claim 13, but does not teach...wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the required percentage of the candidate resource in the resource set or the maximum power threshold of interference signal is reached.

Lenovo teaches... wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal is reached (Page 4, section 4, steps 1-3 discloses the power threshold of interference signal described as RSRP while the percentage has not been reached and until the percentage threshold has been reached).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Um by incorporating the teachings of Lenovo because it allows an apparatus or method to allocate resources as the fast sensing is introduced and the required resources can be reduced allowing for reduction of threshold adjustment (Lenovo, Page 3, observation 2). The motivation is that by applying a well-known 

Regarding claim 19 Lee and Um teach the method according to claim 13, but does not teach...wherein, in response to a percentage of the candidate  resource in the resource  set having  not reached the required percentage, the allowed power of interference signal is increased until one of the required percentage of the candidate resource in the resource set, the maximum power threshold  of interference  signal  and/or the  maximum  number  of times for increasing power threshold of interference signal is reached.

Lenovo teaches... wherein, in response to a percentage of the candidate resource in the resource set having not reached the required percentage, the power threshold of interference signal is increased until the maximum power threshold of interference signal is reached (Page 4, section 4, steps 1-3 discloses the power threshold of interference signal described as RSRP while the percentage has not been reached and until the percentage threshold has been reached).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Um by incorporating the teachings of Lenovo because it allows an apparatus or method to allocate resources as the fast sensing is introduced and the required resources can be reduced allowing for reduction of threshold adjustment (Lenovo, Page 3, observation 2). The motivation is that by applying a well-known .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable overUS-20200280961-A1 to Lee et al. from hereon Lee in view of US-20180175975-A1 to Um et al. from here on Um and US-20190191290-A1 to Poitau et al. from hereon Poitau.

Regarding claim 25 Lee teaches an apparatus comprising: a transceiver that transmits parameters to a user equipment (P.67 discloses a transceiver that transmit parameters to the user equipment), which correspond to a latency requirement for excluding resource from a resource set for packets transmission on sidelink(P. 290, Fig. 23 discloses P.521-522 discloses a UE which includes a processor that is configured to apply and operation based on rules that depend on parameters such as latency requirement.  P. 161 further discloses the exclusion of resources based on a transport resource selection procedure based on sensing operation.  For further clarification, Fig. 23, P. 290 discloses the UE performing reservation (exclusion) of resources for packet transmission on sidelink communication in this case V2x communication where P. 292 discloses the application of a rule for these resources) and maximum power threshold of interference signal  (Abs, discloses a maximum power threshold to inference described as RSRP report )but does not teach...comprise a required percentage of the candidate resource in the resource set, and maximum number of times for increasing power threshold of interference signal.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee by incorporating the teachings of Um because it allows an apparatus or method to allow the determination of contention window as a function of proportion improving overhead usage of the communication system using the NACK’s in HARQ responses (Um, Fig.12, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Poitau teaches... maximum number of times for increasing power threshold of interference signal (P. 447, discloses a maximum number of times for increasing the power threshold described as the discovery signal that incorporates the parameters for transmission)

.


Allowable Subject Matter
Claims 2, 3, 14, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claim under discussion is the inclusion of “candidate resource in the resource set is determined by a default percentage and a scaling factor for percentage corresponding to the latency requirement for the packets” the prior art of record and references cited in this office action are silent to the action of computing the product of the default percentage and the scaling factor as supported by the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO from PTO-892: US-20190246420-A1 to Park, US-20200287691-A1 to Baldemair; US-20220015116-A1 to Chen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIRIN SAM/Primary Examiner, Art Unit 2476